Citation Nr: 0738688	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  97-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to lumbosacral strain.

3.  Entitlement to service connection for phlebitis of the 
right leg, to include as secondary to lumbosacral strain.

4.  Entitlement to an increased rating for lumbosacral 
strain, presently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2005, the Board granted the veteran's motion for an 
extension of time to submit evidence in support of his appeal 
and suspended review of his appeal until October 2005.  In 
October 2005, the veteran requested an additional extension 
of time to submit evidence.  The Board granted this motion 
and suspended review of the veteran's appeal until December 
20, 2005.  

The Board remanded the veteran's appeal for further 
evidentiary development in January 2006.


REMAND

In the January 2006 remand, the Board directed the 
originating agency to obtain pertinent treatment records from 
VA facilities, to include the VA Medical Center (VAMC) in New 
York, New York.  The record reflects that the originating 
agency sent the New York, New York VAMC two requests seeking 
all treatment records for the four disabilities on appeal for 
the period from January 1974 to the present.  The New York, 
New York VAMC never responded to this request, in spite of 
the originating agency's emphatic request for confirmation in 
writing if the records were unavailable, or if no such 
records could be found, or if they had been destroyed.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand another remand for corrective action is 
required.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should obtain 
treatment records, not currently of 
record, pertaining to the veteran's PTSD, 
left hip disability, right leg phlebitis, 
and lumbosacral strain from the Manhattan 
VAMC.  If the veteran identifies any other 
medical records supportive of any of his 
claims, the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records. 

2.  If the RO or the AMC is unable to 
obtain a copy of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on a 
de novo review of the pertinent evidence 
and without regard to any prior 
adjudication of the veteran's claims.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



